Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the last line of claim 3 it cites “into the fluid chamber”. It is not clear if this is fluid chamber CC or some other chamber. If it is CC then it should read “into the fluid chamber CC. If it is some other chamber then it lacks antecedent basis and “the” should be “a”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (GB 1104249).

Regarding claim 1. 
Miller discloses a serv
o valve as shown below a servo valve comprising: 

    PNG
    media_image1.png
    901
    1095
    media_image1.png
    Greyscale

a fluid transfer valve assembly comprising a supply port and a control port (1st and 2nd opening as shown above);
 a valve spool ( as shown above) arranged to regulate flow of fluid from the supply port to the control port in response to a control signal; and
 a drive means ( as shown above) configured to move the valve spool relative to the fluid transfer assembly in response to the control signal to regulate the fluid flow; wherein:
 the drive means (as shown above, a torque motor) is arranged to rotate the valve spool relative to the fluid transfer assembly; the spool is provided with first and second openings arranged to selectively align with or block respective first and second flow channels in the fluid transfer valve assembly according to a direction and degree of rotation of the valve spool by the drive means.

Regarding claim 2.
 A servo valve as claimed in claim 1, wherein the fluid transfer valve assembly extends in a first direction; wherein the fluid transfer valve comprises:
 a first chamber AA  ( a shown below)in fluid flow engagement with the supply port and, via first flow channel and first opening via the valve spool, with the control port; and 
a second chamber BB  ( as shown below) in fluid flow engagement with the supply port and a return port via the second flow channel and second opening via the valve spool.

    PNG
    media_image2.png
    901
    1095
    media_image2.png
    Greyscale


Regarding claim 3.
 A servo valve as claimed in claim 2, wherein the valve spool comprises: a tubular member defining a fluid chamber CC  ( as shown above in claim 2) and extending between the first chamber and the second chamber in a direction substantially perpendicular to the first direction, such that in a first position of rotation of the valve spool, a first valve spool opening aligns with an opening from the first chamber to define a first fluid flow path from the control port, through the first chamber, through the first valve spool opening, into the fluid chamber and through the control port.


Regarding claim 5. A servo valve as claimed in claim 1, wherein the drive means comprises an arrangement of permanent magnets alternating with coils, the permanent magnets separated from adjacent coils by an air gap.

Miller discloses page 4 lines 5-10

    PNG
    media_image3.png
    143
    991
    media_image3.png
    Greyscale


Regarding claim 6. A servo valve as claimed in claim 5, further comprising a connector element in engagement with the permanent magnets and to which the valve spool is attached to extend from the connector element.
Miller discloses page 4 lines 11-22

    PNG
    media_image4.png
    255
    959
    media_image4.png
    Greyscale

Regarding claim 8. A servo valve as claimed in claims 5, further comprising: a spring lock arrangement to set a position of the valve spool.
Miller discloses a helical spring (73) page 3 lines 58-64

    PNG
    media_image5.png
    157
    962
    media_image5.png
    Greyscale


Regarding claim 9. A servo valve as claimed claim 1, whereby the fluid transfer valve assembly is enclosed in a first housing and the drive means is enclosed in a second housing mounted on top of the first housing, and the valve spool extends from the second housing to the first housing. 
Miller discloses page 3 line 65 “As best shown in Figure1, the torque motor is ,mounted on the body within protective casing 19”
The valve spool as shown in figures above is enclosed in a solid body seen as housing.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (GB 1104249).
In regard to method claims 10-12, the combination of Miller does not explicitly disclose the method of steps 10-12.  However, the combination does teach or disclose all of the structural limitations of the claimed invention and is therefore capable of inherently performing the method set forth in these claims.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device .  See MPEP § 2112.02.

Regarding claim 10. A method of driving a valve spool of a servo valve, comprising: rotating the valve spool to adjust alignment of openings in the valve spool with fluid chambers of a fluid transfer assembly to define fluid flow paths according to a control signal.

Regarding claim 11. The method of claim 10. wherebv the valve spool is rotated by rotation of an assembly of permanent magnets separated by coils and separated from the coils by air gaps, in response to the control signal.

Regarding claim 12. The method of claim 11, further comprising performing an initial calibration process, whereby the valve spool is set in a neutral position and the air gaps are set accordingly.
Allowable Subject Matter
Claims 4 and 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753